829 So. 2d 986 (2002)
Andre GRAY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-4919.
District Court of Appeal of Florida, First District.
November 7, 2002.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and James W. Rogers, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct appeal, the defendant contends that he should not have been sentenced under the habitual offender statute. Although the defendant had actual notice of the state's intention to seek an enhanced sentence, the state did not file a written notice as required by the statute. We reverse the judgment and sentence and remand the case for a trial or a new plea and sentencing. See Pitts v. State, 805 So. 2d 1087 (Fla. 5th DCA 2002). On remand, the trial court may impose a sentence under the habitual offender statute, provided the state has filed a timely written notice and the court has complied with all of the other requirements of the statute.
WEBSTER, Van NORTWICK and PADOVANO, JJ., concur.